        Case 2:19-cv-00946-JFC Document 28-3 Filed 12/05/19 Page 1 of 1
• Case 19-22715-CMB         Doc 290    Filed 10/04/19 Entered 10/04/19 11:36:51    Desc Main
                                      Document      Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   5171 CAMPBELLS LAND CO., INC.,                    Bankruptcy No. 19-22715..CMB

                  Debtor.                            Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                   Document No.        i

                  M ova n t,
            vs.

    NO RESPONDENT.


                                        ORDER OF COURT

            It is hereby, ORDERED, ADJUDGED and OECREED that the employment of

    Robert 0 Lampl Law Office as Counsel for the Debtor relating to any and all matters

    that require the services of an attorney be, and hereby is, APPROVED.




    Date: io/ft7
                                               Carlota M. Bbhm
                    f
                                               Chief U.S. Bankruptcy Court Judge


      FILED
      10/4/19 11:32am
      CLERK
      U.S. BANKRUPTCY
      COURT-WDPA




                                        EXHiBIT C
